11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


The State of Texas,                            * From the County Court at Law No. 2
                                                 of Taylor County, Texas
                                                 Trial Court No. 2-87-15.

Vs. No. 11-15-00202-CR                         * July 21, 2016

Hardik Yagnesh Vyas,                           * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the State of Texas.